Because the issues defendant seeks to have reviewed do not make this one of those rare cases in which extraordinary relief is an appropriate means for challenging a pretrial discovery order on the ground that the trial court abused its discretion, defendant’s petition for extraordinary relief is denied. See Chrysler Corp. v. Makovec, 157 Vt. 84, 88-89, 596 A.2d 1284, 1287 (1991); Monti v. State, 151 Vt. 609, 611, 563 A.2d 629, 630 (1989). Further, because defendant has failed to demonstrate that the superior court abused its discretion in denying permission to appeal, defendant’s request for interlocutory appeal is denied.